ROSS, J.
Most, if not all, of the questions involved in this appeal are substantially determined by the cases entitled Chapman v. Polack, 58 Cal. 553, United States v. Chapman, 5 Saw. 528, Fed. Cas. No. 14,785, and Polack v. Gurnee, No. 8229, 66 Cal. 266, 5 Pac. 229.
We do not find any denial of the averment of the cross-complaint to the effect that the Geyser springs and hotel improvements are located on the N. E. % of section 13. It was therefore an admitted fact in the case, and being so, there was no impropriety in adding to the description of the property in the judgment the words “the same being known as the ‘Geyser Hotel property.’ ”
Judgment and order affirmed.
We concur: McKee, J.; McKinstry, J.